Citation Nr: 1114929	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  08-01 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C. G.

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1985 to November 1992 and he died in 1999.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

A hearing before the undersigned Veterans Law Judge was held in August 2009. The hearing transcript has been associated with the file.

The Board reopened the claim of service connection for the cause of the Veteran's death in December 2009 and remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, DC.  


REMAND

In its REMAND, in part, the Board directed that the Veteran's service personnel records be obtained, asked the Appellant to provide updated "Authorization and Consent to Release Information" forms for each of the private medical facilities which treated the Veteran prior to his death, and requested from the appropriate custodian of Federal records any study by the Department of Defense or Service Department, pertaining to the exposure of U. S. Armed Forces to benzene due to the oil well fires in Southwest Asia in 1991.

The RO obtained the personnel records.  Based on the records, the Board has determined further development is needed to verify whether the Veteran was exposed to oil well fires while deployed to Southwest Asia in 1991.

As to the updated records authorization, the RO sent a letter in April 2010 to the Appellant asking her to identify all medical providers who treated or cared for the Veteran for acute myelogenous leukemia.  The Appellant responded that same month with a blank signed authorization, that is, she signed the authorization for VA to obtain records on her behalf, but did not provide the names and address of the relevant medical providers.  

As for the request to the Department of Defense or Service Department, the RO associated with the file a VA Training Letter 10-3, which discussed exposure by service members in various events including recent deployments in Southwest Asia, but did not discuss the exposure of service members participating in deployment in the Southwest Asia theatre during Operation Desert Shield and Desert Storm.  Specifically, the events mentioned in VA Training Letter 10-03 do not discuss exposure of U. S. Armed Forces to benzene due to the oil well fires in Southwest Asia in 1991.  No request regarding this matter was made directly to the appropriate custodian of records for the Department of Defense or Service Department. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the proper Federal custodian the unit history of Company D, 20th Engineering Battalion, from October 20, 1990, to April 12, 1991.  If the records do not exist or further efforts to obtain the records would be futile, notify the Appellant in accordance with 38 C.F.R. § 3.159(e). 



2.  Ask the Appellant to either submit or to authorize VA to obtain on her behalf, the medical records of Dr. B. Arb, Dr. B. A. Keaslingk, Dr. Atega, Drs. Van Rhee & Chang, UNC-Chapel Hill, New Hanover Regional Medical Center, and Richland Memorial of Columbia, South Carolina, and any other medical care providers she identifies. 

In the event, the Appellant does not respond, make a follow- up request.  

3.  Request from the appropriate custodian of Federal records any study by the Department of Defense or Service Department, pertaining to the exposure of 
U. S. Armed Forces to:

a).  Benzene due to the oil well fires in Southwest Asia in late 1990-1991; or, 

b).  Other toxic chemicals as a result of the bombardment of weapons depots in Southwest Asia in late 1990-1991. 

If the records do not exist or further efforts to obtain the records would be futile, notify the Appellant in accordance with 38 C.F.R. § 3.159(e). 






4. After the development requested is completed, adjudicate the claims.  If the benefit sought remains denied, provide the Appellant and her representative a supplemental statement of the case and return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




